 



Execution Copy

EMPLOYMENT AGREEMENT

          This Employment Agreement is entered into by and between Michael S.
Ruley (“Executive”) and NEXTLINK Communications, Inc., a Delaware corporation
(“Employer” or the “Company”), to be effective on and as of January 13, 2000.

WITNESSETH:

          WHEREAS, Employer is engaged in the business of providing
high-quality, non-mobile telecommunications services to the rapidly growing
business market; and

          WHEREAS, Executive has skills and experience in telephony generally
and with the technology associated with NEXTLINK’s business specifically; and

          WHEREAS, Employer desires to obtain Executive’s services for the
conduct of its business, and Executive desires to be employed in such business
by and for Employer;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein set forth, the parties hereto agree as follows:

          1.     Employment. Employer hereby employs Executive as President –
West Region, and Executive hereby accepts such employment upon the terms and
conditions hereinafter set forth.

          2.     Duties.

                  a.     Executive shall serve as President – West Region of
Employer and shall perform his services as such within the framework of the
policies, objectives and Bylaws of Employer. In such capacity, Executive
(I) shall exercise general supervisory responsibility and management authority
over the business operation of Employer’s interests in what is currently
designated as the West Region including without limitation the operation of
Employer’s local and long distance telephony systems and the related marketing
and sales organizations in such region and (ii) shall perform such other duties
commensurate with his position as may be assigned to him from time to time by
Employer’s Chairman and Chief Executive Officer, President and Chief Operating
Officer or board of directors (the “Board of Directors”).

                  b.     Executive shall devote substantially all his business
time, attention and energies to the performance of his duties and functions
under this Employment Agreement and shall not during the term of his employment
hereunder be engaged in any other substantial business activity for gain, profit
or other pecuniary advantage. Executive shall faithfully, loyally and diligently
perform his assigned duties and functions and shall not engage in any activities
whatsoever which conflict with his obligations to Employer during the term of
his employment hereunder.

          3.     Term. The term of this Employment Agreement shall commence on
the date hereof (the “Commencement Date”) and, unless terminated earlier
pursuant to

1



--------------------------------------------------------------------------------



 



paragraph 12 hereof, shall continue through January 13, 2003 (the “Initial
Term”), and thereafter shall continue unless and until such time as (i) either
party hereto notifies the other, upon sixty (60) days prior written notice, that
this Employment Agreement will be terminated at the end of the Initial Term or
the later expiration of such sixty day notice period, or (ii) Executive’s
employment is otherwise terminated pursuant to paragraph 12 hereof (the
“Extended Term”) (the Initial Term, together with the Extended Term, if any,
being referred to herein as the “Employment Term”).

          4.     Compensation. Employer shall pay to Executive, in consideration
of and as compensation for the services agreed to be rendered by Executive
hereunder, the following:

                  a.     Base Salary. During the Employment Term, the Company
shall pay to Executive a Base Salary of $250,000 per annum; provided that the
amount of such Base Salary shall be reviewed at least annually and may, in
Employer’s sole discretion, be increased by Employer from time to time during
the Employment Term in light of the conditions then existing and the services
then being rendered by Executive, in which case Executive’s Base Salary shall be
such higher amount as may be determined by Employer (such annual Base Salary, as
in effect from time to time, being referred to herein as the “Base Salary”). The
Base Salary shall be payable in accordance with Employer’s normal payroll
schedule, less appropriate deductions for federal, state and local income taxes,
FICA contributions and any other deductions required by law or authorized by
Executive.

                  b.     Annual Performance Bonus. In addition to the Base
Salary, Executive shall be entitled to receive an annual performance bonus (the
“Annual Bonus”) during each year of service during the Employment Term (each
such year being referred to as an “Annual Bonus Period”), in an amount, if any,
as may be determined by the compensation committee of the Board of Directors
(the “Compensation Committee”) and/or the Board of Directors in their complete
discretion, with a target of 55% of the Base Salary payable during such Annual
Bonus Period, based on Executive’s performance against objectives for the prior
year of service, provided that Executive’s eligibility to receive the Annual
Bonus shall be subject to and conditioned upon Executive’ continuing to be
employed by Employer on the date of payment of the Annual Bonus. Each Annual
Bonus shall be payable in accordance with Employer’s normal annual bonus payment
schedule, less appropriate deductions for federal, state, and local income
taxes, FICA contributions and any other deductions required by law or authorized
by Executive.

                  c.   Options.

                  (i)     Grant of Compensatory Options. Employer agrees to
grant to Executive, pursuant to Employer’s Stock Option Plan (“Plan”) and
subject to the terms and conditions set forth in this paragraph 4(c), an option
to acquire 100,000 shares (the “Compensatory Options”) of Employer’s Class A
voting common stock (“Common Stock”) on the terms set forth in Annex A hereto.
The shares of Employer’s Common Stock that will be issued on exercise of the
Compensatory Options are among the Shares covered by the Form S-8 Registration
Statement previously filed and currently in effect covering awards made under
the Plan, such that, upon issuance and distribution of such shares to Executive,
there are no restrictions under federal or state securities laws on the further
transfer of such shares, other than restrictions imposed by virtue of

2



--------------------------------------------------------------------------------



 



Executive’s status as an officer or director of the Company or as may otherwise
be imposed by law with respect to unrestricted shares. In addition, the Company
shall ensure that the provisions of Rule 16b-3 under the Securities Exchange Act
of 1934, as amended (“Exchange Act”) are applicable to the grant and
distribution of the Compensatory Options, and that the distribution of the
Compensatory Options shall not constitute a “purchase” of the Common Stock
pursuant to Section 16(b) of the Exchange Act.

                  (ii)     Grant of Inducement Options. At or prior to the
execution of this Agreement, and subject to the terms and conditions set forth
in this paragraph 4(c), the Employer shall grant to Executive, pursuant to the
Plan, an option to acquire another 10,000 shares of Employer’s Common Stock on
the terms set forth in Annex A hereto (the “Inducement Options”). The shares of
Employer’s Common Stock that will be issued on exercise of the Inducement
Options are among the shares covered by the Form S-8 Registration Statement
previously filed and currently in effect covering awards made under the Plan,
such that, upon issuance and distribution of such shares to Executive, there are
no restrictions under federal or state securities laws or regulations on the
further transfer of such shares, other than restrictions imposed by virtue of
Executive’s status as an officer or director of the Company or as otherwise may
be imposed by law with respect to unrestricted shares. In addition, the Employer
shall exercise its best efforts to ensure that the provisions of Rule 16b-3
under the Exchange Act are applicable to the grant of the Inducement Options and
any subsequent distribution of the shares issued upon exercise thereof, and that
the distribution of such shares to Executive shall not constitute a “purchase”
of Common Stock pursuant to Section 16(b) of the Exchange Act. The Compensatory
Options and the Inducement options are collectively referred to as the
“Options”.

3



--------------------------------------------------------------------------------



 



                  (iii)     Vesting. The Options shall be subject to vesting
schedules, as follows:

Number of Years of Continuous
Employment from the Effective
Date of this Agreement

--------------------------------------------------------------------------------

Shares Available
upon Exercise of the
Compensatory Option

--------------------------------------------------------------------------------

1 25,000 2 25,000 3 25,000 4 25,000

 

Number of Years of Continuous
Employment from the Effective
Date of this Agreement

--------------------------------------------------------------------------------

Shares Available
upon Exercise of the
Inducement Options

--------------------------------------------------------------------------------

1 2,500 2 2,500 3 2,500 4 2,500

                  Executive may, in his sole discretion, elect to defer vesting
of the Compensatory or the Inducement Options by delivering to the Employer a
written notice of such election no later than December 31 of the calendar year
immediately preceding the calendar year in which such vesting would otherwise
occur. Any such election shall be irrevocable and shall set a specific date for
the vesting of such Options; provided that Executive may also specify that the
applicable Options shall vest on the earlier of such specified date or the
termination of Executive’s employment hereunder. In the event of such election,
Executive shall indemnify and hold harmless Employer from any and all
withholding amounts and penalties and interest associated therewith that may be
assessed by the Internal Revenue Service or any relevant state of local taxing
authority in connection with any such deferral by Executive in the vesting of
any of the Options and the recognition of income associated therewith.

                  (iv)     Termination. Upon termination of employment for any
reason other than (w) termination by Employer (other than for Cause) after the
occurrence of a Change in Control, (x) permanent disability (as defined below)
or (y) death or (z) by Executive upon establishment of Constructive Termination,
the unvested portion (if any) of the Options shall immediately expire and be
forfeited. If termination of employment occurs because of permanent disability
or death, Executive shall be deemed to have one additional year of continuous
employment from the date of death or permanent disability for purposes of
applying the vesting schedules. If termination of employment occurs upon
establishment of Constructive Termination or if there is a termination by
Employer (other than for Cause) after the occurrence of a Change in Control,
vesting of the Options shall occur upon the final effectiveness of such
Constructive Termination or the effectiveness of such termination by Employer
(other than for Cause) after the occurrence of a Change of Control.

                  (v)     Exercise of Options. Executive’s right to exercise the
Options

4



--------------------------------------------------------------------------------



 



shall be governed by the terms of the Employer’s Stock Option Plan and the
individual option letter agreements issued to Executive.

                  (vi)     Withholding. Upon the vesting of any Inducement
Options, or in connection with the exercise of any Compensatory Options,
Executive shall pay to Employer an amount equal to such amount as Employer shall
be obligated to remit to the Internal Revenue Service or any relevant state or
local taxing authority as withholding attributable to the compensation evidenced
by the Inducement Options that have vested. At the discretion of the
Compensation Committee, Executive may pay such amount either in cash or by
delivery to the Company of a number of shares of Common Stock (or proceeds from
the sale thereof) having a Fair Market Value equal to such withholding amount
(which delivery may be made by an instruction to the Company to retain a portion
of the shares available upon exercise of the Compensatory Options, or shares
available upon exercise of Inducement Options, otherwise distributable to
Executive or by an instruction to the selling broker to remit such sales
proceeds, otherwise distributable to Executive, to the Company).

                  (vii)     Adjustments. In the event that the Common Stock is
changed into or exchanged for a different number or kind of securities of
Employer or of another entity (by reason of merger, consolidation,
recapitalization, reclassification, stock split, stock dividend, stock
combination or otherwise), or if there is a distribution of cash, securities or
other property made to the holders of the Common Stock (other than cash
dividends made out of current earnings of Employer) then an appropriate and
equitable adjustment shall be made in the number and kind of securities issuable
upon exercise of the Options hereunder, with a view towards preserving the value
to Executive of the rights granted pursuant to this paragraph 4(c). Without
limiting the generality of the foregoing, in the event that an adjustment is
required pursuant to the terms of any options, warrants or convertible
securities of Employer pursuant to any event of the kind specified above, at
least an equivalent adjustment shall be required pursuant to this paragraph
4(c)(vii). In the event any adjustment is required under this paragraph
4(c)(vii), appropriate conforming adjustment shall be made to the exercise price
of the Compensatory Options, as appropriate, to all references to numbers of
Inducement Options and/or to the number of shares covered by the Compensatory
Options, as appropriate, contained in this paragraph 4(c), to the definition of
Common Stock, and to any other provisions of this paragraph 4(c) as necessary to
accomplish the intent of this subparagraph (vii).

                  (viii)     Existing Options. The provisions of this paragraph
4(c) shall not affect the terms of any options to purchase Common Stock (the
“Existing Options”) previously granted to Executive pursuant to the NEXTLINK
Communications, Inc. Stock Option Plan (the “Plan”). Such Existing Options shall
continue to be governed by the terms of the relevant grant and the Plan.

                                5.      Certain Definitions. For purposes of
this Agreement:

                  “Change of Control” shall mean the occurrence of any of the
following events:

                                (A)     The Company is merged or consolidated or
reorganized into or with another company or other legal entity, other than a
merger or consolidation or reorganization into or with a company or other legal
entity that is an affiliate of Craig O. McCaw, and as a result of such merger,
consolidation or reorganization less than a

5



--------------------------------------------------------------------------------



 



majority of the combined voting power of the then-outstanding securities of such
company or person immediately after such transaction is held directly or
indirectly in the aggregate by the holders of voting securities of the Company
immediately prior to such sale or transfer, including voting securities issuable
upon exercise or conversion of options, warrants or other securities or rights;

                                (B)     The Company sells or otherwise transfers
all or substantially all of its assets to any other company or other legal
entity, other than a such a sale or transfer to a company or other legal entity
that is an affiliate of Craig O. McCaw, and as a result of such sale or other
transfer of assets, less than a majority of the combined voting power of the
then-outstanding securities of such company or person immediately after such
sale or transfer is held directly or indirectly in the aggregate by the holders
of voting securities of the Company immediately prior to such sale or transfer,
including voting securities issuable upon exercise or conversion of options,
warrants or other securities or rights;

                                (C)     There is a report filed on Schedule 13D
or Schedule 14D-1 (or any successor schedule, form or report), each as
promulgated pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), disclosing that any person (as the term “person” is used in
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) other than Craig O.
McCaw and his affiliates has become the beneficial owner (as the term
“beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 50% or
more of the voting securities of the Company, including voting securities
issuable upon exercise or conversion of options, warrants or other securities or
rights;

                                (D)     Notwithstanding the foregoing provisions
of subparagraphs (A), (B), (C) and (D) hereof, a “Change of Control” shall not
be deemed to have occurred solely because Craig O. McCaw or one or more of his
affiliates, or the Ampersand Trust or a combination thereof, has converted some
or all of the shares of Class B common stock of the Company held by any of them
into shares of Class A common stock of the Company.

                                (E)     Notwithstanding the foregoing provisions
of subparagraphs (C) and (D) hereof, a “Change of Control” shall not be deemed
to have occurred solely because (x) the Company, (y) an entity in which the
Company directly or indirectly beneficially owns 50% or more of the voting
securities, or (z) any Company-sponsored employee stock ownership plan or other
employee benefit plan of the Company, either files or becomes obligated to file
a report or proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of voting securities, whether in excess of 50% or otherwise, or because
the Company reports that a change of control of the Company has or may have
occurred or will or may occur in the future by reason of such beneficial
ownership.

                                (F)     Notwithstanding the foregoing provisions
of subparagraphs (A) through (D) above, no Change in Control shall result from a
merger, consolidation or reorganization of the Company with any entity in which
Eagle River Investments, L.L.C. has prior to such merger, consolidation or
reorganization invested at least $10,000,000 in equity.

6



--------------------------------------------------------------------------------



 



                  “Fair Market Value” of a share of Common Stock shall mean, as
of any given date, (i) the closing price of a share of Common Stock on the
principal exchange on which Common Stock then trades, if any, on the day
previous to such date, or, if shares were not traded on the day previous to such
date, then on the next preceding trading day during which a sale occurred; or
(ii) if such Common Stock is not traded on an exchange but is quoted on NASDAQ
or a successor quotation system, (1) the last sales price (if the Common Stock
is then listed as a National Market Issue under the NASDAQ National Market
System) or (2) the mean between the closing representative bid and asked prices
(in all other cases) for the Common Stock on the day previous to such date (or,
if shares were not traded on the day previous to such date, then on the next
preceding trading day during which a sale occurred), as reported by NASDAQ or
such successor quotation systems.

                  “Cause” shall have the meaning ascribed in Paragraph 12(b)
below.

                  “Permanent Disability” shall have the same meaning as
“permanent and total disability,” as defined in the Employer’s Stock Option
Plan.

          6.     Additional Options The Compensation Committee of the Board of
Directors of Employer may, in its discretion, grant to Executive, pursuant to
Employer’s Stock Option Plan, additional options to acquire shares of Employer’s
Common Stock (“Additional Options”).Except as otherwise provided herein, the
terms and conditions of such Additional Options shall be as determined by
Employer in its sole discretion. Executive’s rights with respect to any
Additional Options shall be separate from (and in addition to) the rights set
forth in paragraph 4(c) above with respect to the Compensatory Options and
Inducement Options.

          7.     Benefits. During the Employment Term, Executive shall be
entitled to participate in all group health, major medical, pension and profit
sharing, 401(k) and other benefit plans maintained by Employer and provided
generally to its executive officers, on the same terms as apply to participation
therein by management generally (except as otherwise provided herein). Further,
during the Employment Term, Executive shall be entitled to participate in all
fringe benefit programs and shall receive all perquisites if and to the extent
that Employer establishes and makes such benefits and perquisites available to
management generally, including, but not limited to, Employer-paid long-term
disability insurance and life insurance coverage.

          8.     Expenses; Relocation. During the Employment Term, Employer
shall reimburse Executive for all reasonable travel, entertainment and other
business expenses incurred or paid by Executive in performing his duties and
functions hereunder. Employer shall reimburse Executive for relocation expenses
(including any temporary storage expenses) incurred in connection with his
relocation to Denver, Colorado in accordance with Employer’s relocation policy
as it applies generally to its executive officers and shall pay Executive a lump
sum payment of $10,000 with respect to incidental expenses incurred by Executive
in connection with such relocation. Such lump sum payment shall be “grossed up”
such that, after giving effect to any applicable federal and state tax
withholding, Executive shall receive the full amount of such lump sum payment.
Such lump sum payment shall be in lieu of any similar payment that would be made
by Employer under such relocation policy.

7



--------------------------------------------------------------------------------



 



          9.      Vacations. Executive shall be entitled to such vacations,
holidays, sick leave and personal time off as is allowed under the policies of
Employer to management generally (except as otherwise provided herein).

          10.     Non-Competition; Non-Solicitation.

          a.      During the Employment Term and (except as provided in
paragraph 12 herein) for a period of two years thereafter, Executive shall not
enter into or participate in any business competitive to the business carried on
by Employer.

          b.      During the Employment Term and (except as provided in
paragraph 12 herein) for a period of two years thereafter, Executive shall not
(I) directly or indirectly cause or attempt to cause any employee of Employer or
any of its affiliates to leave the employ of Employer or any affiliate of
Employer, (ii) in any way interfere with the relationship between Employer and
any employee or between an affiliate of Employer and any employee of such an
affiliate, or (iii) interfere or attempt to interfere with any transaction in
which Employer or any of its affiliates was involved during the Employment Term.

          c.      The provisions of this paragraph 10 shall survive the
expiration and/or termination of this Employment Agreement.

          11.     Confidential Information. During the Employment Term and for a
period of two years thereafter, Executive will not use for his own advantage or
disclose any proprietary or confidential information relating to the business
operations or properties of Employer, any affiliate of Employer or any of their
respective customers, suppliers, landlords, licensors or licensees. Upon the
expiration or termination of the Employment Term, upon Employer’s request,
Executive will surrender and deliver to Employer all documents and information
of every kind relating to or connected with Employer and its affiliates and
their respective businesses, customers, suppliers, landlord, licensors and
licensees. The foregoing confidential information provisions shall not apply to
information which: (i) is or becomes publicly known through no wrongful act of
the Executive, (ii) is rightfully received from any third party without
restriction and without breach by Executive of this Employment Agreement; or
(iii) is independently developed by Executive after the term of his employment
hereunder or is independently developed by a competitor of Employer at any time.
The provisions of this paragraph 11 shall survive the expiration and/or
termination of this Employment Agreement.

          12.     Termination.

                    a.      Automatic Termination Upon Death. In the event of
Executive’s death during the Employment Term, Executive’s employment hereunder
shall be automatically terminated upon the date of death. As soon as reasonably
practicable following Executive’s death, Employer shall pay to Executive’s
Representative (defined below in paragraph 22)(i) Executive’s accrued but unpaid
Base Salary and Annual Bonus, through the last day of the month of his death,
and (ii) any amount due hereunder for accrued but unused vacation time as of the
date of death. In addition, Executive’s Representative shall be entitled to
exercise Executive’s rights with respect to the Compensatory Options and/or the
Inducement Options, as appropriate, as set forth in Paragraph 4(c) above, and
Executive’s rights with respect to the Options, as provided herein and in the
stock option agreement(s) pertaining thereto.

8



--------------------------------------------------------------------------------



 



                   b.     Termination by Employer. During the Initial Term,
Employer shall be entitled to terminate Executive’s employment hereunder only
upon the establishment of “Cause” or the “Permanent Disability” of Executive (as
those terms are defined below) by giving written notice to that effect to
Executive. During any Extended Term, Employer shall be entitled to terminate
Executive’s employment hereunder (i) upon the establishment of Cause or the
Permanent Disability of Executive, by giving written notice to that effect to
Executive or (ii) for any other reason or for no reason upon 6 months prior
written notice to Executive.

                  For purposes hereof, the term “Cause” means either
(1) Executive’s failure to substantially perform his duties and functions as
contemplated hereunder, if such failure constitutes gross neglect or willful
malfeasance; (2) Executive’s committing fraud or embezzlement or otherwise
engaging in conduct that results in Executive being convicted of a felony from
which all appeals have been exhausted; (3) Executive’s intentionally acting in a
manner which is materially detrimental or damaging to Employer’s reputation,
business, operations or relations with its employees, suppliers or customers,
without taking reasonable steps to remedy such actions promptly after receiving
written notice thereof from Employer; (4) Executive’s chronic or habitual abuse
of alcohol or prescription drugs or controlled substances; or (5) Executive’s
committing any other material breach of this Employment Agreement without taking
reasonable steps to cease or remedy such breach within thirty (30) days after
Executive’s receipt of written notice from Employer specifically identifying the
nature of and circumstances relevant to any such claimed material breach by
Executive.

                  For purposes hereof the term “Permanent Disability” means: (i)
Executive’s failure to devote full normal working time as required herein to his
employment hereunder for a period of at least 90 consecutive normal business
days (or for at least a majority of the normal business days in any consecutive
180-day period); and (ii) the existence of an illness or incapacity (either
physical or mental) affecting Executive which, in the reasonable opinion of a
Qualified Physician, is likely to be of such character or severity that
Executive would be unable to resume devoting his full normal working time, as
required herein, to his employment hereunder for a period of at least nine
consecutive months; the term “Qualified Physician” means an impartial physician
competent to diagnose and treat the illness or condition which Executive is
believed to be suffering, selected by Employer and reasonably acceptable to
Executive (or if Executive is then incapable of acting for himself, Executive’s
Representative), who shall have personally examined Executive and shall have
personally reviewed Executive’s relevant medical records; provided Employer
shall bear the costs of such Qualified Physician’s services and Executive agrees
to submit to an examination by such Qualified Physician and to the disclosure of
Executive’s relevant medical records to such Qualified Physician.

                  The date upon which any termination effected pursuant to this
subparagraph 12(b) shall be effective is set forth in subparagraph 12(d), and
the effect of any such termination shall be as described in subparagraphs 12(e)
and (f).

                   c.     Termination by Executive. During the Initial Term,
Executive shall be entitled to terminate his employment hereunder only upon the
establishment of “Constructive Termination” (as that term is defined below), by
giving written notice to that effect to Employer. During any Extended Term,
Executive shall be entitled to terminate

9



--------------------------------------------------------------------------------



 



his employment hereunder (i) upon the establishment of Constructive Termination,
by giving notice to that effect to Employer or (ii) for any other reason or for
no reason upon 6 months prior written notice to Employer.

                  For purposes hereof, “Constructive Termination” shall mean
Executive’s termination of his employment hereunder as a direct result of (i) a
reduction in Executive’s initial Base Salary or in the target Annual Bonus
percentage, (ii) a material change in the nature or extent of Executive’s title
or responsibilities that is inconsistent with Executive’s intended position and
status hereunder, (iii) the relocation of Executive’s principal place of
employment to a location more than 50 miles from Executive’s current principal
place of employment (other than the contemplated relocation of Executive to
Denver, Colorado or the relocation of Executive to Employer’s principal
executive offices) or (iv) the material breach by the Employer of any provision
of this Agreement which continues without reasonable steps being taken to cure
such breach for a period of 30 days after written notice thereof by Executive to
Employer.

                  The date upon which any termination effected pursuant to this
subparagraph 12(c) shall be effective is set forth in subparagraph 12(d), and
the effect of any such termination shall be as described in subparagraphs 12(f)
and (g).

                  d.     Termination Date. In the event Executive’s employment
hereunder is terminated for circumstances constituting Cause, Permanent
Disability or Constructive Termination, or if Executive’s employment hereunder
is terminated by Employer (other than for Cause) after the occurrence of a
Change of Control, such termination shall take effect upon the termination date
set forth in the written notice to that effect given by Executive to Employer or
by Employer to Executive, as the case may be (provided that if either party
disputes the propriety of such termination, the effective date of termination
shall be as established by final resolution of such dispute, whether by
agreement of the parties or award of an arbitrator as contemplated herein, in
favor of the propriety of such termination), and in any other case termination
of Executive’s employment hereunder shall take effect on the date specified in
the written notice thereof delivered by Executive to Employer or by Employer to
Executive, as the case may be (the date on which any such termination takes
effect being referred to herein as the “Termination Date”). Employer, at its
option, may require Executive to continue to perform his duties hereunder until
the Termination Date or pay to Executive such amount of compensation and
benefits otherwise due hereunder in accordance with Employer’s then existing
salary payment schedule or in one lump sum payment.

                  e.     Effect of Termination by Employer For Cause. In the
event Executive’s employment is terminated by Employer for Cause, or in the
event Executive voluntarily terminates his employment as contemplated by
paragraph 12(c)(ii), at any time during the Employment Term, then (i) Employer
shall pay to Executive Executive’s accrued but unpaid Base Salary and Annual
Bonus through the Termination Date; (ii) notwithstanding any of the provisions
of Employer’s Stock Option Plan or of any option agreement with respect thereto
to the contrary, any and all of the Options (other than the Inducement Options)
that theretofore have vested may be exercised at any time on or before the
ninetieth day following such Termination Date and, if not so exercised,
thereupon automatically shall be canceled; and (iii) Executive’s rights with
respect to the Compensatory Options and/or the Inducement Options, as
appropriate, shall be as stated in paragraph 4(c) above.

10



--------------------------------------------------------------------------------



 



                  f.     Effect of Termination Upon Permanent Disability. In the
event Executive’s employment is terminated by Employer upon the permanent
disability of Executive at any time during the Employment Term, then:

                          (i)     Employer shall pay to Executive
(x) Executive’s accrued but unpaid Base Salary and Annual Bonus through the
Termination Date, (y) Executive’s then existing Base Salary for 12 months from
the date written notice of the termination of Executive’s employment is given by
Employer, and (z) any amount due hereunder for accrued but unused vacation time
as of the Termination Date.

                          (ii)     Employer, at its expense, shall make all
benefit payments, on behalf of Executive and Executive’s dependents, for such
benefits Executive otherwise would have been entitled to receive hereunder, for
12 months following the date written notice of the termination of Executive’s
employment is given by Employer.

                          (iii)     With respect to any of the Options (other
than the Inducement Options) which remain unvested upon such Termination Date,
notwithstanding any provision to the contrary in Employer’s Stock Option Plan
and/or any stock option agreement with respect thereto, there shall be immediate
vesting of that portion of such unvested Options which would have vested within
12 months of the date written notice of the termination of Executive’s
employment is given by Employer. After giving effect to the foregoing sentence,
any Options (other than the Inducement Options) which remain unvested shall
automatically terminate.

                          (iv)     Executive’s rights with respect to the
Compensatory Options and/or the Inducement Options, as appropriate, shall be as
stated in paragraph 4(c) above.

                  g.     Effect of Wrongful or Constructive Termination or
Termination Following a Change of Control.

                          (i)     In the event Executive’s employment is
terminated during the Employment Term by Employer (other than for Cause) after
the occurrence of a Change of Control, or by Executive in circumstances
constituting Constructive Termination, then, from and after such Termination
Date:

                                   (A)    Executive shall not be subject to the
non-competition provisions set forth in paragraph 10 hereof.

                                   (B)    Executive shall be entitled to receive
the Base Salary, Annual Bonus, and benefits, which Executive reasonably would
have expected to receive (I) in the period from the Termination Date to the
expiration of the Initial Term (if such Termination Date occurs more than
6 months prior to the expiration of the Initial Term) or (II) during the
6 months following the date written notice of the termination of Executive’s
employment is given by Employer or Executive, as the case may be, (if such
Termination Date occurs after the Initial Term or 6 months prior to the
expiration of the Initial Term). All of such amounts shall be payable upon, and
the benefits shall become effective upon, the Termination Date. The treatment of
any Options other than the Inducement Options shall be governed by the terms of
the applicable granting documents and Annex A.

11



--------------------------------------------------------------------------------



 



                                   (C)    Executive’s rights with respect to the
Compensatory Options and/or the Inducement Options, as appropriate, shall be as
stated in paragraph 4(c) above.

The foregoing shall be Executive’s sole and exclusive remedy for any such
termination of his employment under this subparagraph 12(g).

                    h.     Miscellaneous. In the event of any termination or
attempted termination hereof: (i) if multiple events, occurrences or
circumstances are asserted as bases for such termination or attempted
termination, the event, occurrence or circumstance that is earliest in time, and
any termination or attempted termination found to be proper hereunder based
thereon, shall take precedence over the others; (ii) no termination of this
Employment Agreement shall relieve or release either party from liability
hereunder based on any breach of the terms hereof by such party occurring prior
to the Termination Date; (iii) the terms of this Employment Agreement relevant
to performance or satisfaction of any obligation hereunder expressly remaining
to be performed or satisfied in whole or in part at the Termination Date shall
continue in force until such full performance or satisfaction has been
accomplished and otherwise neither party hereto shall have any other or further
remaining obligations to other party hereunder; and (iv) the vesting and
exercise provisions set forth in Employer’s Stock Option Plan and/or any option
agreement with respect to the Options (other than the Inducement Options) shall
continue to apply except to the extent otherwise expressly provided in this
paragraph 12 or Annex A.

                    i.     No Set-off; No Duty of Mitigation. There shall be no
right of setoff or counterclaim, in respect of any actual or alleged claim, debt
or obligation, against any payments or benefits required to be made or provided
to Executive hereunder (including, without limitation, pursuant to subparagraphs
12(f) and (g) above). In the event of any termination of Executive’s employment
under this paragraph 12, Executive shall be under no obligation to seek other
employment and shall be entitled to all payments or benefits required to be made
or provided to Executive hereunder, without any duty of mitigation of damages
and regardless of any other employment obtained by Executive.

          13.     Injunctive Relief. It is agreed that the services of Executive
are unique and that any breach or threatened breach by Executive of any
provision of this Employment Agreement cannot be remedied solely by damages.
Accordingly, in the event of a breach by Executive of his obligations under this
Employment Agreement, Employer shall be entitled to seek and obtain interim
restraints and permanent injunctive relief without proving the inadequacy of
damages as a remedy, restraining Executive and any business, firm, partnership,
individual, corporation or entity participating in such breach or attempted
breach. Nothing herein, however, shall be construed as prohibiting Employer from
pursuing any other remedies available at law or in equity for such breach or
threatened breach, including the recovery of damages and the termination of the
services of Executive.

          14.     Arbitration. Any dispute or controversy arising out of or
relating to this Employment Agreement or any claimed breach hereof shall be
settled, at the request of either party, by an arbitration proceeding conducted
in accordance with the rules of the American Arbitration Association (“AAA”),
with the award determined to be appropriate

12



--------------------------------------------------------------------------------



 



by the arbitrator therein to be final, non-appealable and binding on the parties
hereto, and with judgment upon such award as is rendered in any such arbitration
proceeding available for entry and enforcement in any court having jurisdiction
of the parties hereto. The arbitrator shall be an impartial arbitrator qualified
to serve in accordance with the rules of the AAA and shall be reasonably
acceptable to each of the Employer and the Executive. If no such acceptable
arbitrator is so appointed within 15 days after the initial request for
arbitration of such disputed matter, each of the parties promptly shall
designate a person qualified to serve as an arbitrator in accordance with the
rules of the AAA, and the two persons so designated promptly shall select the
arbitrator from among those persons qualified to serve in accordance with the
rules of the AAA. The arbitration shall be held in the greater Northern Virginia
area, or in such other place as may be agreed upon at the time by the parties.
The expenses of the arbitration proceeding shall be borne by Employer, but the
arbitrator’s award may provide that Executive shall reimburse Employer for an
equitable share of such expenses if Executive is not the prevailing party on any
of the issues involved in such arbitration. The Employer shall pay for and bear
the cost of its own and Executive’s experts, evidence and counsel in such
arbitration proceeding, but the arbitrator’s award may provide that, in addition
to any other amounts or relief due to Employer, Executive shall reimburse
Employer on demand for all of such costs of Executive’s experts, evidence and
counsel initially incurred by Employer, to the extent the award finds such costs
properly allocable to any issue(s) in dispute as to which the award indicates
the Employer to be the prevailing party..

          15.     Indemnification.

                    a.     Employer shall indemnify Executive to the fullest
extent permitted by Delaware law as in effect on the date hereof against all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees, judgments, penalties and amounts paid in settlement) reasonably
incurred by Executive in connection with any action, suit or proceeding, whether
civil, criminal, administrative or investigative in which Executive is made, or
is threatened to be made, a party to or a witness in such action, suit or
proceeding by reason of the fact that he is or was an officer, director,
consultant, agent or Executive of the Employer or of any of Employer’s
controlled affiliates or is or was serving as an officer, consultant director,
member, Executive, trustee, agent or fiduciary of any other entity at the
request of the Employer (a “Proceeding”).

                    b.     Employer shall advance to Executive all reasonable
costs and expenses incurred by him in connection with a proceeding within
20 days after receipt by Employer of a written request for such advance,
accompanied by an itemized list of the costs and expenses and Executive’s
written undertaking to repay to Employer on demand the amount of such advance if
it shall ultimately be determined that Executive is not entitled to be
indemnified against such costs and expenses.

                    c.     The indemnification provided to Executive hereunder
is in addition to, and not in lieu of, any additional indemnification to which
he may be entitled pursuant to Employer’s Certificate of Incorporation or
Bylaws, any insurance maintained by Employer from time to time providing
coverage to Executive and other officers and directors of Employer, or any
separate written agreement with Executive. The provisions of this paragraph 15
shall survive any termination of this Employment Agreement.

13



--------------------------------------------------------------------------------



 



          16.     Amendment and Modification. This Employment Agreement
(including the Annex A hereto) contains the entire agreement between the parties
with respect to the subject matter hereof, and supersedes any and all prior
agreements, arrangements or understandings between the parties hereto with
respect to the subject matter hereof, whether written or oral Subject to
applicable law and upon the consent of the Board of Directors of Employer, this
Employment Agreement may be amended, modified and supplemented by written
agreement of Employer and Executive with respect to any of the terms contained
herein.

          17.     Waiver of Compliance. Any failure of either party to comply
with any obligation, covenant, agreement or condition on its part contained
herein may be expressly waived in writing by the other party, but such waiver or
failure to insist upon strict compliance shall not operate as a waiver of, or
estoppel with respect to, any subsequent or other failure. Whenever this
Employment Agreement requires or permits consent by or on behalf of any party,
such consent shall be given in writing.

          18.     Notices. All notices, requests, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given if delivered by hand, sent by registered or
certified U.S. Mail, postage prepaid, commercial overnight courier service or
transmitted by facsimile and shall be deemed served or delivered to the
addressee at the address for such notice specified below when hand delivered,
upon confirmation of sending when sent by fax, on the day after being sent when
sent by overnight delivery or five (5) days after having been mailed, certified
or registered, with postage prepaid:

      If to Employer   If to Executive:

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NEXTLINK Communications, Inc.
1505 Farm Credit Drive
McLean, VA 22102
Facsimile: (703) 762-7580
Attention: General Counsel    

or, in the case of either such party, to such substitute address as such party
may designate from time to time for purposes of notices to be given to such
party hereunder, which substitute address shall be designated as such in a
written notice given to the other party addressed as aforesaid.

          19.     Assignment. This Employment Agreement shall inure to the
benefit of Executive and Employer and be binding upon the successors and general
assigns of Employer. This Employment Agreement shall not be assignable, except
to the extent set forth in paragraph 22.

          20.     Enforceability. In the event it is determined that this
Employment Agreement is unenforceable in any respect, it is the mutual intent of
the parties that it be construed to apply and be enforceable to the maximum
extent permitted by applicable law.

          21.     Applicable Law. This Employment Agreement shall be construed
and enforced in accordance with the laws applicable to contracts executed,
delivered and fully to be performed in the State of Virginia.

14



--------------------------------------------------------------------------------



 



          22.     Beneficiaries: Executive’s Representative. Executive shall be
entitled to select (and to change, from time to time, except to the extent
prohibited under any applicable law) a beneficiary or beneficiaries to receive
any payments, distributions or benefits to be made or distributed hereunder upon
or following Executive’s death. Any such designation shall be made by written
notice to Employer. In the event of Executive’s death or of a judicial
determination of Executive’s incompetence, references in this Agreement to
Executive shall be deemed, as appropriate, to refer to his designated
beneficiary, to his estate or to his executor or personal representative
(“Executive’s Representative”) solely for the purpose of providing a clear
mechanism for the exercise of Executive’s rights hereunder in the case of
Executive’s death or Permanent Disability.

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Employment
Agreement to be effective on and as of the day and year first above written.



NEXTLINK COMMUNICATIONS, INC.



By: /s/ Daniel F. Akerson


--------------------------------------------------------------------------------

Name: Daniel F. Akerson
Title: Chairman and Chief Executive Officer



         /s/ Michael S. Ruley


--------------------------------------------------------------------------------

Michael S. Ruley

16



--------------------------------------------------------------------------------



 



ANNEX A
To
Employment Agreement
between
NEXTLINK Communications, Inc.
and
Michael S. Ruley
Dated: January 13, 2000

          The Inducement Options shall be granted as follows:

          Non-qualified Options to acquire 10,000 shares for Employer Class A
           Common Stock awarded on January 13, 2000. The Inducement Options
          shall vest annually in four equal amounts on January 13, 2001, 2002,
          2003 and 2004. The exercise price of the Inducement Options is $.01
per
          share.

          The Compensatory Options shall be granted as follows:

          Non-qualified options to acquire 100,000 shares of Employer Class A
          Common Stock awarded on January 13, 2000. The Compensatory
           Options shall vest annually in four equal amounts on the first,
second,
          third and fourth anniversary dates of the effective date of the
Employment
          Agreement. The exercise price of the Compensatory Options is $74.375,
          the closing sale price on January 13, 2000 as reported by NASDAQ.

          All Options shall, to the extent not theretofore vested in accordance
with their normal terms, vest on an automatic and accelerated basis (i) in the
circumstances set forth in paragraphs 12(f) and (g) of the Employment Agreement,
or (ii) upon the occurrence of Executive’s termination (other than for Cause)
after the occurrence of a Change of Control Event.

          All Options (upon vesting) will have an exercise period of ten
(10) years after the relevant grant date subject to earlier termination of the
exercise period in the event of termination of Executive’s employment either
(i) by Employer in circumstances constituting Cause or (ii) by Executive other
than in circumstances constituting Constructive Termination; in either of which
case, the Options shall be canceled if not exercised within 90 days following
the Termination Date with respect to such termination.

          All Options (and all shares issued on exercise of such Options) will
be subject to an effective Form S-8 (or other appropriate form) registration
statement and will be qualified for the treatment afforded under Rule 16b-3.

          To the extent not otherwise provided above, or in the Employment
Agreement of which this Annex A forms a part, the terms applicable to all of the
Options (and of any option agreement entered into in connection therewith) shall
be the standard terms normally applicable to a grant of “non-qualified” stock
options granted pursuant to the NEXTLINK Communications, Inc. Stock Option Plan.

17